By the Court. —
Lumpkin, C. J., delivering the opinion.
Is the complainant, Margaret Wiggins, entitled to recover of the defendant, Thomas H. Blount, as administrator de bonis cum testamenta annexo of William Saxon, deceased, the interest which belonged to his daughter, Elizabeth Saxon, in *412the estate of her father, and what was that interest? To the Court, it is a question free from doubt.
Elizabeth had a vested right to one equal share of said estate at the death of her father. Upon her intermarriage with John S. Wiggins, he succeeded to said right; and Elizbeth dying without issue — leaving her husband surviving— the right became absolute in him. John S. Wiggins subsequently intermarried with the complainant, and'died intestate and without issue. As his widow, Margaret Wiggins, inherited all of his property, including this interest in the estate of William Saxon, subject, of course, to the payment of her husband’s debts, if he owed any; and it is to recover this portion that this bill is filed against the defendant.
It matters not whether a life estate was carved out of the corpus of William Saxon’s estate or not. The result is the same. An executory devise needs no particular estate to support it.
If Celia Saxon, the widow of the testator, married again, in that event the executor was to distribute the estate as equal as possible among the testator’s heirs, (the widow included, she being an heir,) whenever the youngest child became of age, or previously, if the executor should think it necessary.
By law, at the death of Celia Saxon — remaining single— the property was subject to equal distribution between the testator’s heirs — the heirship, of course, to be determined not by the death of Celia Saxon, but of William Saxon. So that in either contingency, to-wit: the marriage or death of Celia Saxon, the right of Elizabeth Saxon was vested and indefeasible and transmissible through her husband to the complainant.
If John S. Wiggins owed debts, there should be an administration on his estate; otherwise, it is unnecessary.
Let the judgment be reversed.